Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-8-2005

Garcia v. Plaza Oldsmobile
Precedential or Non-Precedential: Precedential

Docket No. 04-4332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Garcia v. Plaza Oldsmobile" (2005). 2005 Decisions. Paper 486.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/486


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 September 6, 2005

                                          No. 04-4332

                        Rudolfo E. Garcia; Maritza A. Espinal-Garcia
                                               vs.
                                     Plaza Oldsmobile, et al.
                    Plaza Oldsmobile , Ltd., a/k/a Plaza Toyota, Appellant
               (Middle District of Pennsylvania (Scranton) Civil No. 03-cv-02404)


PRESENT: ALITO, BECKER and GREENBERG, Circuit Judges.

            Letter dated 9/2/05 from Andrew D. Bigda, Esq., counsel for
            Appellees, which the Court may wish to construe as a motion
            to amend the opinion.




                                                          /s/ Carmella L. Wells, tyw
Opinion filed 9/2/05                                      Carmella L. Wells 267-299-4928
Mandate due to issue 9/26/05                              Case Manager
                                            ORDER
The foregoing motion is granted to the end that the attorney for the appellee is Andrew D. Bigda
rather than Andre D. Biga.




                                                          By the Court,


                                                                   /s/ Morton I. Greenberg
                                                                       Circuit Judge

Dated:      September 8, 2005
tyw/clw/cc: John J. McGrath, Esq.
            Andrew D. Bigda, Esq.